IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION UL`T 1 l 2018

C|erk, U S District Court
District Of fv1ontana

 

li||mgs
UNITED STATES OF AMERICA,
CR lS-S-BU-DLC
Plaintiff,
vs. ORDER
ADAM WALTER CAMPBELL,
Defendant.

 

 

The United States having filed an Unopposed Motion for Leave to File
Exhibits Under Seal (Doc. 25),

IT IS ORDERED that the Government’s Motion (Doc. 25) is GRANTED.
The Clerk of Court is directed to file the four exhibits (Docs. 26; 26-1; 26-2; 26-3)
under seal in the record.

DATED this l \w`day of October, 2018.

ifwa

Dana L. Christ'ensen, Chief Judge
United States District Court

